Citation Nr: 0511834	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, right knee surgery with removal of loose bodies 
with instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1959 to October 
1985.

This matter was initially brought to the Board of Veterans' 
Appeals (the Board) on appeal from a December 2002 rating 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that 
continued a 
10 percent rating for DJD and granted a separate 10 percent 
rating for right knee instability.  

The veteran was originally scheduled to provide testimony 
before a Veterans Law Judge in September 2004, but this was 
postponed.  In February 2005, the veteran provided oral 
testimony before a Veterans Law Judge, sitting at the VARO; a 
transcript is of record.  

During the course of the current appeal, the veteran has 
raised other issues including entitlement to service 
connection for Type II diabetes mellitus.  That has not been 
perfected on appeal and is not part of the current appellate 
review.  38 C.F.R. § 20.200 (2004).  Additionally, at the 
time of VA examination in December 2002, the veteran claimed 
some numbness around the right knee, for which the examiner 
found no evidence of neurovascular deficit.  A neurology 
examination was recommended.  The matter of a separate 
service-connected disability/evaluation for a neurovascular 
disorder is referred to the RO for appropriate action since 
it is not inextricably intertwined with the current issue on 
appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  




FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues.

2.  The veteran has severe right knee symptoms including 
daily instability for which he uses a cane, but without 
ankylosis.

3.  He has X-ray evidence of arthritic involvement of the 
right knee joint with associated functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent but no more 
for residuals, right knee surgery with removal of loose 
bodies with instability, are met.  38 U.S.C.A. §§ 1155, 5103 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 
5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for DJD of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5103; 38 C.F.R. §§ 4.7, 4.71a, 4.40, 4.45, 4.59, Diagnostic 
Codes 5010-5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was informed, via decisions 
of the RO, Statements of the Case and Supplemental Statements 
of the Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  The RO also 
provided a VCAA letter in September 2002.  In this regard, 
the RO informed the veteran of the evidence needed to 
establish entitlement to the benefit sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim and his 
actions as a result have reflected that he understands what 
evidence is to be obtained by which party.  No further 
assistance in this regard appears to be warranted.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was done in the instant case, as the claim to 
reopen was received by the RO in May 2002, the VCAA letter 
was furnished in September 2002, and the rating decision was 
in December 2002.

Of record are service and other post-service clinical records 
and VA and private examination reports.  In this case, VA has 
satisfied its duty to assist the veteran.  A review of the 
record indicates that VA has conducted adequate evidentiary 
development in this case.  There is no indication of specific 
outstanding records which the RO has not yet requested for 
which there is any indication that they may be available.  In 
addition, the veteran has been afforded VA medical 
examinations.  And clinical records encompass the pertinent 
findings required for the evaluation of his right knee 
disability in connection with the claim.

As VA has fulfilled the duty to assist and notify, the Board 
finds that it can now consider the merits of this appeal.  

Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, a December 2002 rating decision granted service 
connection for right knee instability, effective May 14, 
2002.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found. Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

 Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

A rating decision dated in April 1986 granted service 
connection for status post, right knee surgery for removal of 
loose bodies, evaluated as 0 percent disabling under DC 5257.  
The veteran had a history of twisting his right knee in 1957, 
prior to service, but there was no indication of disability 
at the time of the entrance examination.  In 1979, he was 
examined for a right knee injury that had occurred 6 months 
earlier while he was playing baseball.  In March 1979, he 
underwent a right knee arthrotomy with the removal of the 8 
small loose bodies; a synovial biopsy was conducted and 
showed the synovium had fibrosis and minimal chronic 
inflammation changes.  

The veteran twisted his right knee again in December 1982 
when he was playing basketball; unstable knee was diagnosed.  
There was right knee crepitus in July 1985.  In September 
1985, the diagnosis was mild osteoarthritis with lateral 
tibial osteophytes.  

On VA examination in January 1986, an X-ray of the right knee 
was within normal limits, without findings of arthritis.  The 
veteran's gait was normal.  There was good range of motion 
with mild crepitus.  

On VA examination in May 2001, the veteran said his primary 
problem was his right knee.  He had had ongoing problems with 
increasing pain and swelling, and limited activities.  He had 
undergone arthroscopic surgery in the late 1990's and had a 
lot of loose bodies removed.  He had a torn meniscus and 
ligament which were surgically corrected.  Since then he had 
worn a knee brace, but the knee still gave out on him easily.  
The knee also would get very stiff and uncomfortable with a 
decreased range of motion to flexion.  He was only able to 
walk short distances because of pain and stiffness.  He was 
now retired so it did not interfere with his work.

On examination, the veteran had a full range of motion to 
extension of the knee.  He was limited to 100 degrees of 
flexion on the right as compared to 130 degrees on the left.  
There was no lateral instability.  Drawer sign was negative.  
There was no palpable tenderness.  He had no inflammation or 
swelling.  He was wearing a brace and walked with a limp 
favoring the right side.  There seemed to be no breakdown in 
his shoes from a specific pattern of walking.  There was no 
sign of ankylosing.  The diagnosis before X-rays was right 
knee pain with arthroscopic surgery in 1999; marked weakness 
and decreased range of motion.  X-rays showed knee joint 
spaces were maintained.  Patellofemoral relations were 
normal.  The was a minor spur on the medial femoral condyle.

A rating decision dated in June 2001 granted a 10 percent 
rating for right knee surgery for removal of loose bodies, 
with DJD under DC 5010.   

A private evaluative report dated in July 2001 is of record.  
The veteran was seen for a number of problems including 
recurrent right knee pain.  Examination showed tenderness to 
palpation about the right lateral knee at the insertion of 
the lateral collateral ligament.  There was slight swelling 
and crepitus.  There was no joint instability.  The pertinent 
diagnosis was degenerative joint disease with old injury of 
the knee.

A colored photo of the veteran's right knee was received in 
August 2001 and is in the file.

On a VA outpatient visit in December 2001, the veteran said 
that his right knee sometimes gave out and he had a 
continuous nagging pain.  It was particularly painful when 
the leg was being stretched.  He took Advil on and off and 
this helped some, but not much.  

Magnetic resonance imaging (MRI) of the right knee was 
undertaken by VA in December 2001.  The veteran said that 
even with his prior surgeries, the right knee still locked at 
about 35 degrees flexion and he had to hit it to regain range 
of motion.  He had "on and off" pain in the right knee, 
with the pain being greatest in the lateral aspect of the 
right knee.  MRI showed a moderate sized joint effusion.  
There was also increased signal and thickening along the 
lateral collateral ligament.  The meniscal cartilage appeared 
diffusely abnormal with diffuse increased signal throughout 
which extended to the inferior articulating surface on at 
least two adjacent cuts, consistent with tear.  In the 
lateral meniscal cartilage, there was diffusely abnormal 
signal and minimal identifiable normal anterior horn 
cartilage.  There was diffuse signal increase throughout the 
posterior horn but this did not extend beyond the 
articulating surface.  There were diffuse degenerative 
changes noted with mild spurring, greatest about the 
patellofemoral joint.

Pertinent diagnoses included tear in the posterior horn, 
medial meniscal cartilage, extending to the inferior 
articulating surface, with diffuse signal increase 
throughout; lateral meniscal cartilage with macerated 
anterior horn, with diffusely increased signal throughout; 
moderate size joint effusion; and partial tear, lateral 
collateral ligament. 

When seen at the VA outpatient facility in February 2002, he 
reported that he still had chronic right knee pain and 
internal derangement with early post traumatic arthritis.  It 
was felt that conservative treatment should be exhausted 
first before other alternatives were tried; and that given 
all factors including his age and other health problems, he 
was not yet to the point where he should have a knee 
replacement.  He was given a localized cortisone shot in the 
right knee and physical therapy consult.  He was told to 
continue using the right knee brace, use his cane, and take 
medications as required.

VA outpatient clinical report shows that in April 2002, he 
was given a transcutaneous electric nerve stimulation (TENS) 
unit to aid with the ongoing pain in his right knee.  He was 
to contact the physical therapy unit if he wanted to try that 
again as well.

On VA examination in December 2002, his prior history was 
recorded.  The veteran said that he continued to have chronic 
inflammatory changes with daily pain and stiffness of the 
right knee.  He used an Ace bandage and a cane to ambulate.  
He took Ibuprofen, about 400 mg. daily as required; this 
helped a little bit.  He was limited in weightbearing 
activities.  He was very limited in walking, standing and 
squatting.  He had recently had some cortisone shots that had 
helped somewhat.

On examination, he walked with an antalgic gait and used a 
cane to ambulate.  He was wearing an Ace bandage on his right 
knee.  The right knee showed no effusion or obvious 
deformity.  He had painful range of motion with full 
extension at a slight recurvatum of 3 degrees, which the 
examiner stated was about normal for this veteran (described 
as 3 degrees of hyperextension).  He had painful range of 
motion with flexion and a maximum of 125 degrees.  His range 
of motion reduced with repetitive testing due to pain to 115 
degrees of flexion.  There was some medial laxity about the 
endpoint but no evidence of anteroposterior laxity.  X-rays 
showed some mild arthritic changes.  The examiner identified 
degenerative joint disease of the right knees, status post 
surgeries, with some chronic laxity of the medial collateral 
ligament.

It was the examiner's opinion that his right knee condition 
could go through periods of painful flare-ups which may alter 
his strength, coordination and range of motion.  The examiner 
stated that it was not possible to say with any degree of 
medical certainty how often these might occur or the true 
objective measurement deviation during such flare-ups.  

In his Substantive Appeal, a VA Form 9, dated in July 2003, 
and in testimony provided in February 2005, the veteran has 
described ongoing problems with his right knee.  He said he 
had been told he would eventually have to have a surgical 
knee replacement.  Over the prior 12 months, he said he had 
had constant pain and swelling.  There were many times that 
he could hardly straighten out the knee and the knee felt 
pulled.  He had limited knee strength and fluid about the 
knee on occasion.  

Analysis

The RO has evaluated the veteran's right knee DJD disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010.  DJD or arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  In order to warrant an 
evaluation in excess of 10 percent there must be the actual 
or functional equivalent of limitation of extension to 15 
degrees or of flexion to 30 degrees.   See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The actual extension documented in the record has been 
characterized by examiners as normal or full (VA examinations 
of May 2001 and December 2002).  Flexion, while restricted, 
has been shown to be 100 degrees or 115 degrees, with pain.  
The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  
Nevertheless, when the examiner in December 2002 noted the 
presence of pain, repetitive testing revealed limitation of 
motion to the aforementioned 115 degrees, far from the 30 
degrees required for a higher rating under DC 5260.  
Consequently, the Board cannot conclude that a higher rating 
for DJD based on DC 5260 and 5261 is warranted.  

Where limitation of motion is noncompensable [under DC 5260, 
5261], a rating of 10 percent is assigned for each major 
joint (including the ankle and the knee).  Here, the 
veteran's right knee, a service-connected single joint, is 
appropriately rated 10 percent, consistent with 38 C.F.R. 
§ 4.71a, DC 5010-5003.  

Additionally, in VAOPGCPREC 9-2004 (Sept. 17, 2004), the VA 
Office of General Counsel held that separate ratings may be 
assigned when a veteran meets the requirements for a zero 
percent or higher evaluation under both Diagnostic Code 5260 
(flexion) and 5261 (extension).  In this case, the veteran 
again has had variable limitation of flexion of the right 
knee but has not been shown at any time to be limited to 60 
degrees or less, as would be required for a zero percent 
evaluation under Diagnostic Code 5260.  As noted above, 
extension is considered to be normal.  Thus, the Board finds 
that this appeal is not among the class of cases contemplated 
under VAOPGCPREC 9-2004.  Accordingly, no separate 
evaluations based on limitation of both extension and flexion 
will be assigned for the right knee.  See also VA Fast Letter 
04-22 (Oct. 1, 2004). 

The Board also notes that limitation of motion and 
instability of the knee are two, separate disabilities, and 
the RO has previously and correctly assigned separate ratings 
for these individual entities.  See VAOGCPREC 23-97 (July 1, 
1997) (when a claimant has arthritis and is rated under 
instability of the knee, that those two disabilities may be 
rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 
9-98 (August 14, 1998).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a separate 30 
percent evaluation for the service-connected right knee 
instability.  The veteran testified that he has problems 
going up stairs, standing, squatting and in doing many other 
activities.  He is now required to use a cane for stability.  
He also uses a right knee brace and Ace bandage.  He 
described knee give-way without the brace and buckling at 
least once every 3-4 days.  These are feelings about which he 
is competent to testify.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Corroborating the veteran's testimony are the 
findings in the VA examination reports, including marked 
weakness and reference to some instability.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, no examiner has described the recurrent 
subluxation or lateral instability as severe, as required for 
a 30 percent rating.  However, as discussed above, the other 
evidence in support of the veteran's claim brings the record 
into equipoise.  In such situations, reasonable doubt is 
resolved in favor of the veteran.  Accordingly, a 30 percent 
rating for severe impairment with recurrent subluxation or 
lateral instability is in order under DC 5257.   

The Board notes the VA examination demonstrated no sign of 
ankylosing.  Thus, a higher disability evaluation under DC 
5256 is not warranted.  Finally, the Board recognizes that 
the concept of "staged ratings" may be applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the evidence shows that this level of impairment due to 
right knee instability has existed since the effective date 
of May 14, 2002.  Id.  Accordingly, a "staged" rating is not 
indicated.



Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  Other than contemplated in the 
schedular provisions cited above, it has not been shown that 
the veteran's right knee disability, alone, has resulted in 
frequent hospitalizations.  And although he is not working, 
this is due to retirement, so his right knee has not caused a 
marked interference in the veteran's employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).



	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation of 30 percent for residuals, right knee surgery 
with removal of loose bodies with instability is granted, 
subject to the regulatory criteria relating to the payment of 
monetary awards.  

An evaluation in excess of 10 percent for DJD of the right 
knee is denied.


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


